DETAILED ACTION
This action is in response to the application filed 04/26/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “A cascade converter, comprising: a main transformer, comprising a primary winding and multiple secondary windings; multiple power units, connected with the multiple secondary windings in a one-to-one correspondence; wherein each of the power units comprises a rectifier circuit, a bus capacitor, and an inverter circuit, and the bus capacitor is connected between the rectifier circuit and the inverter circuit; a precharge unit, connected with at least one power unit; wherein the precharge unit comprises a low-voltage AC power supply and a first switch set, and the low-voltage AC power supply is configured to provide power to pre-charge the converter; wherein the at least one power unit connected with the precharge unit is a first power unit group, and power units not connected with the precharge unit are a second power unit group; and a control unit, configured to control the first switch set to be turned on, so that the low-voltage AC power supply performs pre-charging for a corresponding bus capacitor through the inverter circuit in the first power unit group, and control the rectifier circuit in the first power unit group to work to magnetize the main transformer when a voltage of the bus capacitor in the first power unit group reaches a first voltage threshold, thereby performing pre-charging for bus capacitors in the second power unit group.”
The primary reason for the indication of the allowability of claim 11 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “A method for pre-charging a cascade converter, wherein the converter comprises a main transformer, multiple power units and a precharge unit; each of the power units comprises a rectifier circuit, a bus capacitor and an inverter circuit, and the bus capacitor is connected between the rectifier circuit and the inverter circuit; the precharge unit is connected with at least one power unit, and the precharge unit comprises a low-voltage AC power supply and a first switch set; wherein the at least one power unit connected with the precharge unit is a first power unit group, and power units not connected with the precharge unit are a second power unit group; the method comprising: turning on the first switch set, so that the low-voltage AC power supply performs pre-charging for a corresponding bus capacitor through the inverter circuit in the first power unit group; and controlling the rectifier circuit in the first power unit group to work to magnetize the main transformer when a voltage of the bus capacitor in the first power unit group reaches a first voltage threshold, thereby performing pre-charging for bus capacitors in the second power unit group.”
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Pub. No. 2017/0099008 discloses a power management system utilizing a high-frequency low voltage pre-charge comprises a low voltage power source, a power supply assembly connected to the low voltage power source, and a power module comprising a plurality of arrays, where each array comprises a plurality of electrically isolated stacks connected through a synchronous common coupling. Each electrically isolated stack comprises a plurality of stages, a multi-winding secondary, a pre-charge circuit connected to at least one of the plurality of stages, and a plurality of multi-winding isolated power supplies, with each multi-winding isolated power supply connected to one of the plurality of stages. The power supply assembly is configured to supply charging current from the low voltage power source to at least one of the plurality of electrically isolated stacks.
US Pub. No. 2014/0300298 discloses a cascaded multilevel converter with pre-charging DC bus capacitor feature. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838